DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-10, 12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,070,662 to Niese.
Niese ‘662 teaches limitations for a “fastening nut device” – 36 as shown in Fig 3 for example, “comprising: a cylinder having a first end” – including the lower end having 38, “and a second end” – the axially opposite end, “the cylinder being circumferentially larger proximate to the first end defining a first section” – including 38, “and a second section of the cylinder” – including the upper threaded portion, “external threading positioned on the second section and extending from the second end toward the first section, the external threading being reversed” – as shown, “wherein the cylinder is configured for counterclockwise rotational insertion into a first hole positioned in a first substrate” –  “According to one feature of the invention, when the flared insert end is slotted, the external threads of the insert are preferably left-handed while the internal threads are right-handed. This assures that downward rotation of the set screw will not also rotate the insert downwardly within the floor section.”, “such that the first section of the cylinder abuts a first face of the first substrate, and such that the second end of the cylinder is accessible from a second face of the first substrate” – although additional unclaimed elements of an environment of intended use are functionally recited as part of defining capability of the claimed fastening nut device, the reference discloses same regardless as shown in Fig 3 for example with respect to a first substrate which includes 13,21, “and a channel extending into the cylinder from the second end, the channel being internally threaded” – as shown and described, “wherein the channel is configured for clockwise rotational insertion of a threaded fastener engaged to a second substrate for engaging the second substrate to the second face of the first substrate” -  as described.
As regards claims 4 and 14, reference discloses further limitation of “the first section is formed such that the first section defines at least one of a nut, a disc, and a screwhead” – reference describes “Installation of the insert 36 within bore 37 may be accomplished with an insert driver placed inside the insert 36. Alternately, slots 60 are provided in flared end 38 so that a screw driver may be used to rotate the insert 36 upwardly into the bore 37.”; which anticipates alternatively-recited limitation for ‘screwhead’. 
As regards claim 5, reference discloses further limitation of “the first section is formed such that the first section defines a nut and a disc” – as shown wherein ‘nut’ is a broad term such that the prior art shape having internal threads teaches same, and ‘disk’ – 1. a flat, thin, round object. 2. a shape or surface that is round and flat in appearance.
As regards claims 7 and 16, reference discloses further limitation of “the external threading extends to the first section”  as shown.
As regards claims 8 and 17, reference discloses further limitation of “the channel extends to the first end of the cylinder” – as shown. 
As regards claims 9 and 18, reference discloses further limitation of “a locking element” – 58, “positioned in the channel” – as shown, “and engaged to the cylinder” – integrally as shown, “the locking element being configured for engaging the threaded fastener for deterring counterclockwise rotation of the threaded fastener” – described as a capability of 58 (as it might be viewed from the ‘top’ as shown in Fig 3 for example).  
As regards claims 10 and 19, reference discloses further limitation of “the channel extends to the first end of the cylinder; and the locking element is positioned proximate to the first end of the cylinder” – as shown.  
As regards claim 12, reference teaches limitations for a “ fastening nut device and threaded fastener combination comprising: a cylinder having a first end and a second end, the cylinder being circumferentially larger proximate to the first end defining a first section and a second section of the cylinder; 8external threading positioned on the second section and extending from the second end toward the first section, the external threading being reversed, wherein the cylinder is configured for counterclockwise rotational insertion into a first hole positioned in a first substrate, such that the first section of the cylinder abuts a first face of the first substrate, and such that the second end of the cylinder is accessible from a second face of the first substrate; and a channel extending into the cylinder from the second end, the channel being internally threaded” – as shown, described, and discussed in greater detail herein above, “and a threaded fastener” – 41, “engaged to a second substrate” – at 22, “such that the threaded fastener is positioned for clockwise rotational insertion into the second end of the cylinder, wherein the threaded fastener and the cylinder are configured for engaging the second substrate to the first substrate” – the prior art arrangement including physical contact and securement anticipates limitation.  

Allowable Subject Matter
Claim 20 is allowed.

Claims 2, 3, 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,531,142 discloses a threaded insert having sets of opposite-handed threads.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677